An unpub|ishcild order sha|lnot be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CouRT

OF

NEVADA

CLERK’S ORDER

_ (O)' l 947

d

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

DAVID FRIEDMAN, No. 62827
Appellant, -
VS '  §
ABBIE G_ FRIEDMAN, F  1 E 
Respondent.

UCT 02 2013

TRA lE K. l_|NDEMAN
F S M UR

 

oRDER DISMISSING APPEAL

The parties have filed a stipulation to dismiss this appeal. We
approve the stipulation and hereby dismiss this appeal. As provided in
the stipulation, each party shall bear their own attorney fees and costs.
NRAP 42(b).

It is so ORDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY: ;M§L§'!,i§ ll MN`M:

cc: Hon. Cheryl B. Moss, District Judge, Family Court Division

Black & LoBello

Santoro Whitmire

Denise L. Gentile

Lemons, Grundy & Eisenberg

Dickerson LaW Group

Jolley Urga Wirth Woodbury & Standish

Eighth District Court Clerk

)Z'ZQL¢¢>Q